 1                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
10                         CENTRAL DISTRICT OF CALIFORNIA

11
     JOSEPH L. BECKER, an individual,               Case No.: 8:19-cv-01387-JLS-ADS
12
                                                    Hon. Josephine L. Staton
13                                  Plaintiff,
14
     v.                                             ORDER GRANTING STIPULATION
15                                                  FOR BINDING ARBITRATION AND
     VERIZON WIRELESS (VAW) LLC,                    FOR STAY OF ACTION
16   JEFFERSON CAPITAL SYSTEMS,
     EQUIFAX INFORMATION
17   SERVICES, LLC, EXPERIAN
18   INFORMATION SOLUTIONS, INC.,
     TRANSUNION, LLC, and DOES 1-10,
19   inclusive,
20                                Defendants.
21
22
           Pursuant to the Stipulation of Plaintiff JOSEPH L. BECKER (“Plaintiff”) and
23
     Defendant VERIZON WIRELESS (VAW) LLC (“Defendant” or “Verizon
24
     Wireless”), and good cause shown, it is hereby ordered that:
25
           1.     The Stipulation is GRANTED and this matter shall be referred to binding
26
     arbitration through the procedures of the American Arbitration Association (“AAA”)
27
     as agreed by the parties in the Stipulation.
28

                                                 –1–
 1         2.     The action is stayed pending completion of the arbitration between
 2   Plaintiff and Verizon Wireless. The parties shall notify the Court within 10 days of
 3   any resolution of this case by arbitration or otherwise.
 4          IT IS SO ORDERED.
 5
 6   Dated: October 03, 2019
 7                                           ____________________________________
                                             Honorable Josephine L. Staton
 8                                           United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               –2–
